         Case 1:19-cr-00789-PGG Document 278
                                         276 Filed 09/08/20
                                                   09/03/20 Page 1 of 1




      LAW OFFICE OF KENNETH J. MONTGOMERY
                        P.L.L.C.
                198 ROGERS AVENUE
            BROOKLYN, NEW YORK 11225
          PH (718) 403-9261 FAX (347) 402-7103
              ken@kjmontgomerylaw.com

S​EPTEMBER​ 3, 2020

BY ECF
The Honorable Paul G. Gardephe(PGG)
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007                                                  September 7, 2020

               Re: United States v. Jelani Wray​, ​19 Cr. 789​ (PGG)

Dear Judge Gardephe:

                This letter is a travel request on behalf of Mr. Wray. ​Mr. Wray would like to
attend meetings in Miami, Florida between September 4th-September 8th. The meeting is with
Klutch Sports and if approved he will be staying at ​2901 Collins Avenue in Miami Beach. ​Both
pretrial and the Government do not object to the travel request as long as Mr. Wray abides by all
Covid related rules and restrictions including quarantine.

              Mr. Wray will continue to abide by all the other conditions of his release.Thank
you for the Court’s time and consideration.

                                                            Respectfully,
                                                            Kenneth J. Montgomery
                                                            s/
                                                            Kenneth J. Montgomery
